DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.                 
This office action is in response to the amendment filed on 12/23/2021.  Claims 12-30 are now pending with claims 12, 26 and 27 have been amended and claim 30 added new.                 

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.                          
In the remarks, Applicant made four main arguments.              
a)  The first argument:  Lee is completely silent regarding, and thus fails to teach or suggest, inter alia, “a circuitry configured to … determine whether or not a press to the operation surface at the operation point is performed based on both: (1) a change of capacitance of at least one of the x-electrode sensor and the y-electrode sensor at the operation point exceeding a predetermined value; and (2) the displacement of the coordinate value of the operation point at a time at which the change of the capacitance of the at least one of the x-electrode sensor and y-electrode sensor at the operation point exceeds the predetermined value”, as recited by the claim 12.                                   
This argument is not persuasive.  Please see rejection below for details.                
b)  The second argument:  Lee discloses that capacitances of sensing patterns decrease or increase based on whether an input device moves on respective sensing patterns and vector coordinate information is generated based on the change in the measured capacitance of the sensing patterns.  See paragraphs (0096] and [0099] of Lee.  Thus, in Lee whether or not the sensing patterns are determined to be contacted by the input device is based only on the capacitance of the sensing devices.  That is, in Lee, whether or not the sensing patterns are determined to be contacted is not based on the vector coordinate information.                           
This argument is not persuasive as claim 12 does not even claim the limitation of “whether or not the sensing patterns are determined to be contacted”.  Furthermore, Lee indeed discloses that “whether or not the sensing patterns are determined to be contacted” (see section [0090]; i.e., the control unit 300 generates vector coordinate information in proportion to a contact time of input device F to the sensing patterns 230 and when the input device F is spaced from the sensing patterns 230, the control unit 300 does not generate the vector coordinate information any long, thus as a result, no sensing patterns are determined to be contacted).                        
c) The third argument:  Lee is completely silent regarding any determining whether or not a press to an operation surface at an operation point is performed based on both: (1) a change of capacitance of at least one of an x-electrode sensor and a y-electrode sensor at the operation point exceeding a predetermined value; and (2) a displacement of a coordinate value of the operation point at a time at which the change of the capacitance of the at least one of the x-electrode sensor and the y-electrode sensor at the operation point exceeds a predetermined value.                 
This argument is not persuasive.  Please refer the rejection below for details.                        
d) The third argument:  Eriguchi does not remedy the deficiencies of Lee, since Eriguchi, taken either alone or in combination with Lee, also lacks any teaching or suggestion of, inter alia, “a circuity configured to … determine whether or not a press to the operation surface at the operation point is performed based on both: (1) a change of capacitance of at least one of the x-electrode sensor and the y-electrode sensor at the operation point exceeding a predetermined value; and (2) the displacement of the coordinate value of the operation point at a time at which the change of the capacitance of the at least one of the x-electrode sensor and y-electrode sensor at the operation point exceeds the predetermined value”, as recited by the claim 12.                                   
.                         

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.               

Claims 12-19, 21-30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee et al (US 2011/0285642), hereafter as Lee.                                 
RE claims 12, 26 and 27, Lee discloses that an information processing apparatus and a method of using it (see figure 2; i.e., touch screen apparatus 1000), comprising: a display (see section [0042], figures 2&4 and its associated depictions); a touch panel which includes an x-electrode sensor and a y-electrode sensor that have capacitance changed in accordance with an operation by an operation object made upon or in proximity to an operation surface (see sections [0042], [0047], [0052], [0056], [0057], [0058], [0060]; i.e., sensing electrodes 231, 234 having capacitance changed in accordance with contacts to the electrodes made by a user’s finger or stylus pen); and a circuitry configured to detect, based on change of capacitance, a displacement of a coordinate value of an operation point of the operation surface, wherein the operation point corresponds to a point at which the operation object comes into contact with or comes within a proximity range to the operation surface (see sections [0099], [0096]; i.e., control unit 300 detects a displacement of a contact from coordinate information of its first contact point and coordinate information of its final contact point, based on change of capacitance generated), and determine whether or not a press to the operation surface at the operating point is performed based on both: (1) a change of capacitance of at least one of the x-electrode sensor and the y-electrode sensor at the operation point exceeding a predetermined value; and (2) the displacement of the 
RE claim 13, Lee discloses that the circuitry is further configured to detect the displacement based on capacitance values of the x-electrode sensor and the y-electrode sensor that have been subjected to signal processing (see sections [0099], [0096]; i.e., the control unit 300).                     
RE claims 14 and 16, Lee discloses that the signal processing comprises a filter processing of the capacitance values of the x-electrode sensor and the y-electrode sensor (see sections [0099], [0096]; i.e., the control unit 300 to filterly process vector coordinate information associated with change of capacitance values of sensing electrodes 231, 234).                        
RE claims 15 and 17, Lee discloses that the circuitry is configured to determine the press based on capacitance values of the x-electrode sensor and the y-electrode sensor that have been subjected to signal processing and normalized (see sections [0099], [0096]; i.e., the control unit 300).                    
RE claim 18, Lee discloses that the x-electrode sensor and the y-electrode sensor are each formed of a transparent material (see section [0046]; i.e., transparent flat member, or glass material).             
RE claim 19, Lee discloses that the circuitry is further configured to execute a predetermined process based on the determined press (see sections [0099], [0096]; i.e., control unit 300).                  
RE claim 21, Lee discloses that the circuitry is configured to determine the press to the operation surface based on change over a time period of capacitance of at least one of the x-electrode sensor and the y-electrode sensor at the operation point and the displacement of the coordinate value of the operation point (see sections [0099], [0096]; i.e., from first contact point to final contact point involving press operation over a time period).                             

RE claims 23 and 28, Lee discloses that the circuitry is further configured to determine the press based on an inclination of a regression line of a value of the capacitance and the coordinate value and whether or not an average value of the inclination of the regression line exceeds a threshold value (see sections [0099], [0096]; i.e., moving from first contact point to final contact point and its associated change of capacitance teaches an inclination of a regression line of a value of the capacitance and coordinate value, and whether or not an average value of the inclination of the regression line exceeds a threshold value).                           
RE claims 24 and 29, Lee discloses that the circuitry is further configured to determine the press based on a correlation coefficient between a value of the capacitance and the coordinate value as well as whether or not the correlation coefficient exceeds a threshold value (see sections [0099], [0096]; i.e., moving from first contact point to final contact point and its associated vector coordinate information teaches press operation based on a correlation coefficient between a value of the capacitance and the correlation value, as well as whether or not the correlation coefficient exceeds a threshold value).                                        
RE claim 25, Lee discloses that the circuitry is further configured to calculate the coordinate value of each of a plurality of operation points, and determine the press at each of the plurality of operation points (see sections [0099], [0096]; i.e., control unit 300 to calculate coordinate information of first contact point and coordinate information of final contact point and determines press based on its calculations).                       
RE claim 30, Lee discloses that wherein the circuitry is further configured to determine the press to the operation surface at operation point is not performed based on both: (1) the change of the .                               

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al (US 2011/0285642), hereafter as Lee, in view of Eriguchi et al (US 2010/0007628), hereafter as Eriguchi.            
RE claim 20, Lee discloses the invention substantially as claimed.                        
However, Lee does not specifically disclose that the circuitry is further configured to determine a plurality of simultaneous press to the operation surface.                      

Lee and Eriguchi are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Lee by including the implementation of simultaneously touching electrodes YS1-YS4 from Eriguchi in order to improve the operability of a user.                       

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED TZENG whose telephone number is (571)272-7565.  The examiner can normally be reached on Weekdays from 2PM to 10PM.                
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                


/FRED TZENG/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        


FFT
January 13, 2022